GREENWOOD, Judge
(concurring):
I concur in both the reasoning of the main opinion and the comments of Judge *720Orme’s concurring opinion. I write to explicate somewhat more fully the conundrum posed by this case.
The Utah Supreme Court’s opinion in Amax Magnesium Corp. v. Tax Comm ’n, 796 P.2d 1256 (Utah 1990), found it unconstitutional for the state to tax property at 100% of its fair market value, where the county assessed only 80% of that fair market value, and both entities used the same cost appraisal method. In this appeal, we are told by the Tax Commission that when assessing personal property, as opposed to real property, both the state and the county assess at 100% of the fair market value, and both utilize the cost appraisal method of valuing personal property. On its face, this would not appear to run afoul of article XIII, section 2(1) of the Utah Constitution (requiring uniform taxation) nor violate equal protection provisions. It might, however, pose a problem for the county under section 59-4-4.5(1) (1987).1 Amax I does not address the allegedly different situation involving personal property, but only the constitutional problems arising from disparate treatment of taxpayers.2 Since personal property is purportedly not treated in different ways by the state and the county, it is unclear to me why Amax I remanded for “calculating the reasonable fair cash value of Amax’s real and personal property pursuant to the formula set out in Utah Code Ann. § 59-5-4.5.” Nevertheless, given the unequivocal language, the Tax Commission must follow the directive on remand.

. The statute requires assessment of “taxable property" at 80% of "reasonable fair cash value when using the comparable sales or cost appraisal method of valuing, property,” not at the 100% level apparently utilized by the county.


. Amax I does, however, discuss the likelihood of overvaluation of property using cost and market appraisal methods. Id. at 1260. Presumably, that would be true of both real and personal property.